          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

JACQUELYN MCMILLAN-GADISON,
Individually and on Behalf of all Others
Similarly Situated                                      PLAINTIFF

v.                     No. 4:18-cv-789-DPM

IDEAL IMAGE DEVELOPMENT
CORPORATION; and
IDEAL IMAGE OF ARKANSAS, LLC                         DEFENDANTS

                           JUDGMENT
     McMillan-Gadison' s complaint is dismissed with prejudice.



                               D.P. Marshall Jr.
                               United States District Judge
